NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ALEXANDER SEGUNDO,                    No.    19-72202
AKA Francisco Alexander Segundo Gaspar,
                                                Agency No. A209-795-668
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Francisco Alexander Segundo, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to terminate and dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for asylum and withholding of removal. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      In his opening brief, Segundo does not challenge the BIA’s denial of his

motion to terminate proceedings. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      Substantial evidence supports the agency’s determination that Segundo

failed to demonstrate a nexus between the harm he experienced or fears in

Guatemala and a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir.

2000) (absent evidence of a discriminatory purpose, recruitment of indigenous

petitioner was not persecution on account of a protected ground); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence . . . bears no nexus

to a protected ground”). Thus, Segundo’s asylum and withholding of removal


                                          2                                      19-72202
claims fail.

      Segundo’s contentions that the agency violated his right to due process,

including that it failed to consider evidence and ignored arguments, fail.. See

Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (requiring error to

prevail on a due process claim); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (agency need not write an exegesis on every contention); Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the

presumption that the BIA reviewed the record).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-72202